Title: From Thomas Jefferson to Joseph Carrington Cabell, 5 January 1822
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                        
                        
                            
                            Jan. 5. 22.
                        
                    The inclosed was omitted in my letter of yesterday,frdly salutns.
                        
                    perhaps some other paper was inadvertly put in it’s place. if so be so good as to return it by mail.